DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (US Patent No. 6,271,899).
Regarding Claim 1, Lewis discloses, at least in figure 7: an optical microcavity (fig. 7) characterized in that it comprises electrodes (14, col. 5, line 54) on substrates (4, col. 3, line 40), wherein each of the electrodes (14) has at least one dielectric mirror (15/16, abstract) on it, , wherein the mirrors are preferably located at a separation being a multiple of ½ lambda (there are 2 layers of 15/16 each representing a ¼ wavelength (col. 5, lines 55-56), where lambda is the central wavelength of the cavity mode (that what 1/4λ means), the cavity between the mirrors (15/16) being filled with material (2/3, PDLC, col. 1, line 49) that changes the effective refractive index under the influence of external fields (col. 4, line 20), preferably such as electric (col. 4, line 16).  
Regarding Claim 2, Lewis discloses: characterized in that the electrodes (14) are transparent (col. 2, line 45, ITO is transparent, col. 3, line 46) for electromagnetic wave (light), preferably in the visible VIS) and/or infrared IR and/or medium wavelength infrared MWIR ranges (device can be used in vis and IR ranges (col. 4, lines 12-14).  
Regarding Claim 3, Lewis discloses: characterized in that the electrodes (14) are made of such material as indium tin oxide (col. 2, line 45).
Regarding Claim 4, Lewis discloses: characterized in that the mirrors (15/16) are Bragg reflectors composed of multiple alternating layers of dielectrics with different refractive indices (this is the definition of a Bragg mirror and fig. 7, lines 53-58, col. 2), and the optical thickness of the layers is ¼ lambda (lines 55-57, col. 5).  
Regarding Claim 5, Lewis discloses in figure 7: characterized in that the electrodes (14) included in the structure of dielectric mirrors (15/16) or the dielectric or metal mirrors (15/16) are located at a separation from ½ lambda to 20 lambda, lambda being the central wavelength of the cavity mode (in the figure there are shown 4- ¼ lambda silicon oxide and 4- ¼ lambda titania layers which is within the range of ½ to 20.)
Regarding Claim 6, Lewis discloses: characterized in that the material (2/3) is a liquid crystalline material in the nematic phase (col. 8, claim 10).
Regarding Claim 7, Lewis discloses: characterized in that the substrate (4) can be transparent (col. 6, line 1, glass).  
Regarding Claim 8, Lewis discloses in figure 7: characterized in that it has the form of a flat-parallel cell.  
-----------------------------------------------------------------------------------------------------------
Claim(s) 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friend et al (US Patent No. 5,969,475).
Regarding  Claim 1, Friend discloses, at least in figure 2,an optical microcavity (title and abstract) characterised in that it comprises electrodes (12,13, col. 3, line 37) on substrates (10,11, line 35), wherein the electrodes (12/13)are comprised (included) in the structure of metal mirrors (col.6, line 45, silver), , wherein the mirrors are preferably located at a separation being a multiple of 2 lambda , where lambda is the central wavelength of the cavity mode (col. 1, lines 9-10, one wavelength), the cavity between the mirrors being filled with material (18, line 45, liquid crystal) that changes the effective refractive index under the influence of external fields, preferably such as electric (lines 7-9, col. 1 and line 13, electric field).
Regarding Claim 9, Friend discloses in figure 2: comprising inside an electromagnetic wave emitter (luminescent layer, line 61, col. 1)  preferably on the surface of one or two mirrors (15/16), or dissolved or suspended in a material (LC) that fills the cell (col. 1, lines 61-62, located in the cavity) and changes the refractive index under the influence of physical fields (LC does that, lines 7-9, col. 2) wherein the emitter emits an electromagnetic wave that matches the central wavelength of the cavity mode (the EM layer is the only light source so it is emitting the wavelength that is being tuned (i.e. it is the central wavelength of the cavity mode)).  
Regarding Claim 10, Friend discloses: wherein the emitter of the electromagnetic wave is preferably selected from such as MoSe2, CdSe, WSe2, luminescent perovskite, nanodiamond, dye, luminophore (line 37, col. 2, Zinc Sulfide is a luminophore (see Wikipedia)).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD L RALEIGH/Primary Examiner, Art Unit 2879